DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/18/2022 has been entered.

	Response to Arguments
Applicant’s amendment and arguments dated 3/18/2022 has been fully considered and are persuasive, the rejection under 35 USC 112 has been withdrawn. 

Election/Restrictions
Newly added claims 67-68 depend from withdrawn claim 11 and have been withdrawn.
Allowable Subject Matter
Claims 12 and 62-66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 51-61 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beyer et al (WO 2014/197999). Please refer to US 2016/0136895 for all citations.
	Beyer et al teaches a synthetic tissue structure (see at least par. 0002, “3D cell-laden hydrogel structures”) comprising a plurality of layers deposited by a bioprinter (see at least figure 1 and par. 0003, 0010, 0037, 0073, 0113).
Each layer comprising one or more synthetic tissue fibers comprising a solidified biocompatible matrix (see at least par. 0005 and 0112).
Beyer et teaches a system comprising a print head 100 for dispensing a fiber comprising a solidified biocompatible matrix comprising a sheath fluid and a hydrogel; see at least the abstract.

    PNG
    media_image1.png
    382
    506
    media_image1.png
    Greyscale

Said print head (i.e. figure 3) is fully capable of printing a continuous fiber (matrix material) which comprising a variation in the type of sheath fluid and/or hydrogel (see at least par. 0077).

    PNG
    media_image2.png
    378
    464
    media_image2.png
    Greyscale

Figure 2 shows synthetic tissue structures comprising a plurality of layers comprising two different types of material which are dyed different colors; see par. 0073. Referring to the coaxial cylindrical tissue structure 127, the two different dyed materials are on the same vertical plane.

    PNG
    media_image3.png
    414
    464
    media_image3.png
    Greyscale

It is inherent or at least obvious to one having ordinary skill in the art of additive printing that a printer head designed to print a type of matrix material that varies in at least one direction within one or more synthetic tissue fibers in at least one layer would be used to print at least the coaxial cylindrical tissue structure 127 in a left to right pattern (non-circular pattern) requiring “the type of matrix material varies in at least one direction within one or more synthetic tissue fibers in at least one layer” with a reasonable expectation of success.
Par. 0083 teaches the printing different matrix material dispense two or more hydrogel material “within and among layers alone and/or in combination with one another”. Also par. 0119 teaches cell concentration gradient generating modules. “Within” and “cell concentration gradient” is interpreted as a rejection under 35 U.S.C. 102(a)(1).
Finally, par. 0089 is interpreted as teaching a type of matrix material that varies in at least one direction within one or more synthetic tissue fibers in at least one layer.
Claim 2, it is inherent or at least obvious that at least one of said layers comprises a single continuous synthetic tissue fiber dispensed from the bioprinter (obvious to try, only two possibilities: continuous or non-continuous). 
Claim 5, “the synthetic tissue structure according to claim 1, wherein each of said layers comprises a matrix material that varies in type in at least one direction” is very broad and interpreted as the directions of the layers do not have to be the same and only has to be a single fiber.
	Claims 51-56; see par. 0056. Claim 55, it is inherent or at least obvious to have tried the most common types of collagen including collagen I, collagen II, collagen III, collagen IV, collagen V, collagen VI, or collagen XVIII with a reasonable expectation of success. 
Claim 59, all cells are interpreted as “tissue-derived cells”. See par. 0122 teaching endothelial cells.  
Claims 60-61, see par. 0056, 0057, 0065, 0077, 0078, 0080. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774